Certification Pursuant to Rule 30a-2(b) under the 1940 Act and Section906 of the Sarbanes-Oxley Act I, Jason A. Schwarz, President of Wilshire Mutual Funds, Inc. (the “Registrant”), certify, to the best of my knowledge, that: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: September 4, 2013 /s/ Jason A. Schwarz Jason A. Schwarz, President (principal executive officer) Certification Pursuant to Rule 30a-2(b) under the 1940 Act and Section906 of the Sarbanes-Oxley I, Michael Wauters, Treasurer of Wilshire Mutual Funds, Inc. (the “Registrant”), certify, to the best of my knowledge, that: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: September 4, 2013 /s/ Michael Wauters Michael Wauters, Treasurer (principal financial officer)
